325 F.2d 1020
UNITED STATES of America, Appellee,v.Herman L. TAYLOR, Appellant.
No. 9160.
United States Court of Appeals Fourth Circuit.
Argued Jan. 8, 1964.Decided Jan. 10, 1964.

Andrew C. Muse, Danville, Va.  (R. D. Ealey, Richmond, Va., R. O. Murphy, Earl Whitted, Jr., Goldsboro, N.C., I. Duke Avnet, Baltimore, Md., and George G. Brown on brief), for appellant.
William H. Murdock, U.S. Atty.  (Roy G. Hall, Jr., Asst. U.S. Atty., on brief), for appellee.
Before BOREMAN and BRYAN, Circuit Judges, and HUTCHESON, District judge.
PER CURIAM.


1
Upon examination and consideration of the record before us, the findings and conclusions of the District Court, the order denying the motion of the defendant that he be permitted to pay 'convenient' sums out of future earnings in discharge of his fines, and the order revoking defendant's probation, we find no error.


2
Affirmed.